March 13, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

          GALP SIERRA VISTA LIMITED PARTNERSHIP AND AMERICAN
                   MANAGEMENT SERVICES, LLC, Appellants

NO. 14-12-00154-CV                      V.

                             PENNY HERRING, Appellee
                               ____________________

      Today the Court heard appellants’ motion to dismiss the appeal from the judgment
signed by the court below on January 13, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.